DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on December 6, 2021 is acknowledged.
Claims 17, 18, 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021. In said reply, applicant indicated that claims 17, 18 and 23 read on the elected species. However, claims 17, 18 and 23 do not read on the elected species. Accordingly, claims 17, 18 and 23 have been withdrawn along with claim 22.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5d, 6a, 6c and 7a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0024, lines 1-2, “passing through a stud bolt of the inflator” should be changed to --through which a stud bolt of the inflator passes--.  
In paragraph 0041, lines 3-4, “passing through the stud bolts 3a of the inflator 3” should be changed to --through which a stud bolt 3a of the inflator 3 passes--.
In paragraph 0043, lines 1-2, “the stud bolts” should be changed to --a stud bolt--.
In paragraph 0045, line 2, “a hole SBFsa which is” should be changed to --holes SBFsa which are--.
In paragraph 0048, line 2, “the stud bolts” should be changed to --a stud bolt--.
In paragraph 0052, line 5, “the stud bolts” should be changed to --a stud bolt--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 1, “the backrest” should be changed to --a backrest--.  In line 2, “the base” should be changed to --a base--.  In line 3, “the tip” should be changed to --a tip--.  In line 7, “the outer” should be changed to --an outer--.  In line 7, “the part” should be changed to --a part--.  In line 10, “the front” should be changed to --a front--.  Appropriate correction is required.
2 is objected to because of the following informalities:  In line 1, “the forward” should be changed to --a forward--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In line 1, “one” should be changed to --the one--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In line 1, “the forward” should be changed to --a forward--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In line 1, “the passenger” should be changed to --a passenger--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  In line 3, “one” should be changed to --the one--.  Also in line 3, “the part” should be changed to --a part--.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  In line 1, “the side distant” should be changed to --a side distant--.  In line 2, “the door” should be changed to --a door--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 15 does not accurately describe applicant’s invention because the bracket does not include a hole passing through a stud bolt of the inflator. This rejection could be overcome by changing “passing through a stud bolt of the inflator” to --through which a stud bolt of the inflator passes--.
Claim 21 does not accurately describe applicant’s invention because the seat does not include a door. This rejection could be overcome by changing “the door of” to --a door by--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 9,533,648 B2). Fujiwara discloses an airbag apparatus 10 which is installed inside at least a backrest 14 of a seat 12, comprising: an airbag 38 which is deployed in a first direction in which a base end side thereof is attached to a seat back frame 20 provided inside the backrest and a tip side thereof is distant from the backrest; an inflator 40 which is provided inside this airbag, receives a signal from a sensor 52, generates gas, and deploys the airbag; a tether (e.g., 102 – see Fig. 23) which includes one end attached to the seat back frame, with the other end extending in the first direction on an outer surface of the airbag in the deployed state so as to be attached (at 98 – see Fig. 23) to a part on the tip side of the airbag or attached to  by a front end of the bracket. The first direction is a forward direction (FR – see Fig. 23) distant from the backrest of the seat. The one end of the tether is configured so as to be sandwiched between the bracket and the seat back frame (Fig. 23). The bracket includes a hole 64 through which a stud bolt 46 of the inflator passes. The bracket is provided outside a side part 20A of the seat back frame (Fig. 23). The tether is provided on a passenger side of the airbag (Fig. 23). The airbag is a side airbag which is installed laterally inside the backrest of the seat, and the one end of the tether is attached to a part on the base end side of the airbag, while the other end of the tether is attached to the part on the tip side on the outer surface of the airbag in the deployed state (Fig. 23).
Claims 1, 2, 4, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 2015/0367804 A1). Fujiwara discloses an airbag apparatus 10 which is installed inside at least a backrest 14 of a seat 12, comprising: an airbag 20 which is deployed in a first direction in which a base end side thereof is attached to a seat back frame 14F provided inside the backrest and a tip side 28 thereof is distant from the backrest; an inflator 18 which is provided inside this airbag, receives a signal from a sensor 38, generates gas, and deploys the airbag; a tether (24 or 46) which includes one end attached to the seat back frame, with the other end extending in the first direction on an outer surface of the airbag in the deployed state so as to be attached to a part on the tip side of the airbag or attached to the seat; and a bracket 42 which is attached to the seat back frame and provided in the direction in which the tether extends; wherein the tether is supported by a front end of the bracket (with respect to the rear  by the front end of the rear bracket 42). The first direction is a forward direction distant from the backrest of the seat (Fig. 1). The rear bracket 42 forms a hook part hooked to the seat back frame on the front end (Fig. 1). The tether 46 is provided on a passenger side of the airbag. The airbag is a side airbag which is installed laterally inside the backrest of the seat, and the one end of the tether is attached to a part on the base end side of the airbag, while the other end of the tether is attached to the part on the tip side on the outer surface of the airbag in the deployed state (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 9,533,648 B2) in view of the admitted prior art. Fujiwara teaches the limitations of claim 20, as explained above. Fujiwara does not teach that the side airbag is provided on a side distant from a door by the seat. It is admittedly known in the prior art to install a side airbag apparatus that is “installed laterally inside the backrest of a seat…on the near side on the side door side” or “on the far side distant from the side door” (paragraphs 0003-0005). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag as taught by Fujiwara on a side distant from a door by the .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 2015/0367804 A1) in view of the admitted prior art. Fujiwara teaches the limitations of claim 20, as explained above. Fujiwara does not teach that the side airbag is provided on a side distant from a door by the seat. It is admittedly known in the prior art to install a side airbag apparatus that is “installed laterally inside the backrest of a seat…on the near side on the side door side” or “on the far side distant from the side door” (paragraphs 0003-0005). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag as taught by Fujiwara on a side distant from a door by the seat, as is admittedly known in the prior art, in order to restrain/cushion passenger movement in a direction that is laterally away from the door. Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to try installing an airbag apparatus as taught by Fujiwara on a side distant from a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614